Citation Nr: 0919923	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1979 to July 
1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision. 


FINDING OF FACT

The evidence fails to show that the Veteran's current lower 
back disability was the result of his time in service.


CONCLUSION OF LAW

Criteria for service connection for a lower back disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran asserts that he has a current back disability as 
a result of his time in service.  He testified at a hearing 
before the Board in 2007 that while he had a football injury 
in high school for which he saw a chiropractor one time; he 
believed that it was a twisting injury while dragging a fuel 
hose while in the military which caused his current back 
disability.  

The Board notes that a Veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he entered into 
military service, except for conditions noted on the entrance 
examination. 38 U.S.C.A. §§ 1111, 1132 (West 2002).  Unless 
there is clear and unmistakable evidence demonstrating the 
disability existed before service and was not aggravated by 
service, VA must presume that the Veteran was sound at 
service entry as to his back.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (2003), 69 
Fed. Reg. 25,178 (2004).

Service treatment records confirm that in October 1979, the 
Veteran reported having injured his back 2 years earlier when 
he presented for treatment complaining of lower back pain for 
three days.  Nevertheless, the Veteran's spine was found to 
be normal on his enlistment physical in April 1979.  As such, 
the Veteran's back is presumed to have been in sound 
condition at the point he entered service in 1979.  

The Veteran testified that he worked as a Fuel Specialist 
while in service which involved dragging a heavy hose out to 
planes up to 30 times a day for refueling.  At his hearing, 
the Veteran recalled twisting his back on one occasion, while 
dragging a fuel hose, and he reported being hospitalized for 
a week and given light duty for 6 months sitting behind a 
desk; before returning to his regular duties.  

Service treatment records reveal that the Veteran first 
complained of back pain in October 1979, but x-rays were 
negative (as reported in a January 1980 treatment record) and 
no back disability was diagnosed.  The Veteran was given 
restricted duty for two weeks.  In mid-January 1980, the 
Veteran again reported having back pain at which time he was 
diagnosed with lumbar muscle derangement and given a profile 
until the end of January.  After five days the pain had not 
abated, and the Veteran was hospitalized for a week.  After 
his release, he had temporary duty restrictions until 
February 9, 1980.  The Veteran complained about recurrent 
episodes of back pain again in June 1980, although this 
appears to have been associated with urethritis, rather than 
the spine.  He failed to show for his scheduled diagnostic 
studies, and no additional complaints of back pain were 
listed in the Veteran's service treatment records.  On his 
medical history survey completed in conjunction with his 
separation physical the Veteran reported having had recurrent 
back pain; which the medical officer indicated was in 
reference to a history of muscle strain to the lower region 
of his back, which was treated with medications, and 
presented no current problem.  Additionally, the Veteran's 
spine was found to be normal at his separation physical in 
June 1981. 

The Veteran testified in September 2007 that that he had been 
seeing doctors for the past 15-16 years; and he indicated 
that at every job he had been on if it pertained to any kind 
of hard labor his back would go out at one point or another.  
When asked about the time between 1981-1990, the Veteran 
stated that he had been out of work for weeks at a time and 
been on light duty at other times.  However, while the 
Veteran reported seeking back treatment in the 1980s, he did 
not remember the names of the doctors he reportedly saw.  The 
Veteran testified that he endured back pain for approximately 
20 years until he had surgery in 2003.  

The Veteran's wife testified that she had known the Veteran 
for 6 years during which time he had always had back 
problems; however, it is uncontested that the Veteran has a 
current back disability, and it is well-documented that he 
had back surgery approximately 6 years ago.

While the Veteran testified that he sought treatment for his 
back for many years, he has not provided any records of back 
treatment prior to 2000, nor has he provided the names or 
locations of these alleged treatments or asked for VA's help 
in obtaining these records.  Moreover, records dated in July 
2002, note only a several year history of back pain, (i.e., 
nothing approximating 20 years).  As such, the Veteran's 
allegations of continuity of symptoms since service are not 
credible.  

Nevertheless, because the Veteran has a current back 
disability as well as in-service complaints of back pain, his 
claim was remanded by the Board to obtain a medical opinion 
as to the etiology of the Veteran's back disability.

In November 2008, the Veteran underwent a VA examination.  
The examiner noted that the Veteran had no impediment to his 
activities of daily living, but was no longer able to work as 
a surveyor due to difficulty standing, lifting, stooping, or 
bending.  The examiner, having reviewed the Veteran's claims 
file, also noted the Veteran's pre-service back injury as 
well as his in-service injury in approximately 1980.  The 
Veteran reported that he had had problems off and on 
throughout the years, culminating in a spinal fusion surgery 
in 2003.  The Veteran was diagnosed with degenerative disc 
disease, post spinal fusion; however, the examiner found that 
it was less likely than not that the Veteran's low back 
disability was the result of his time in service.  The 
examiner explained that over 20 years had passed between 
discharge and definitive treatment for back pain, during 
which time the Veteran worked a number of years in the 
vigorous field of surveying and other physical jobs.

While the Veteran believes that his current back disability 
is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his back disability and an event in service.  

The only medical opinion of record addressing the etiology of 
the Veteran's back disability found that it was less likely 
than not that the back disability was the result of the 
Veteran's time in service, and the Veteran has not submitted 
any medical evidence challenging the examiner's opinion.  As 
such, the weight of the medical evidence is against the 
Veteran's claim; and it is therefore denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
The Veteran was also informed how disability ratings and 
effective dates are established by a letter in December 2007.

VA records have been obtained, as have SSA records.  While 
the Veteran reported seeking private treatment for his back 
for a number of years, he has not provided VA with the names 
of the doctors or the locations of treatment, despite offers 
of assistance from VA in obtaining the records both at the 
Board hearing and in several letters throughout the course of 
the Veteran's appeal.  The Veteran was also provided with a 
VA examination (the report of which has been associated with 
the claims file).  Additionally, the Veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.





ORDER

Service connection for a lower back disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


